DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 5/3/2022 have been entered.
2. Claims 1, 10, 24-27 and 31 have been amended.
3. Claims 19 and 20 have been cancelled and their limitations have been incorporated into claim 1.
4. In view of Applicant’s amendment to claim 10 and 31, the objections are withdrawn.
5. In view of Applicant’s amendment to claim 1, incorporating the limitations of claims 19 and 20, the 102/103 and 103 rejections is withdrawn and a new 103 rejection is set forth below.
6. Claims 1, 2, 4, 6, 10, 13, 16, 24-27, 31, 32, 40 and 41 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 10, 13, 16, 24-27, 31, 32, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is unclear. Claim 1 has been amended to recite the phrase “to generate the second population of cultured cells” in line 23. However, there is no recitation of generating “a first population of cultured cells”. There is a recitation of culturing a first population of hPSCs in lines 2-3, however it is not clear if this would encompass a first population of cultured cells or if a first population of cultured cells is obtained after contacting the hPSCs with RA in the first neural induction medium set forth in a) and b). 

Claim 1 recites the limitation "the second population" in line 23.  There is insufficient antecedent basis for this limitation in the claim. There is not previous recitation of a second population of cells, only the culturing of a first population of cells. A suggested claim amendment would be “to generate a second population of cultured cells”.

Claim 10 is unclear. Claim 10 recites that the retinoic acid signaling pathway activator is present in the neural induction medium. However, claim 1 has been amended to recite two and three neural induction mediums in both a) and b), thus there are five neural induction mediums in claim 1. Thus, it is not clear which neural induction medium comprises the retinoic acid signaling pathway activator at the concentration range set forth in claim 10.

Claim 13 is unclear. Claim 13 recites that the Shh signaling pathway activator is present in the neural induction medium. However, claim 1 has been amended to recite two neural induction mediums in both a) and b) which comprise a Shh signaling pathway activator, thus there are four neural induction mediums in claim 1 which comprise a Shh signaling pathway activator. Thus, it is not clear which neural induction medium comprises the Shh signaling pathway activator at the concentration range set forth in claim 13.

Claim 16 is unclear. Claim 16 recites that the Notch signaling pathway inhibitor is present in the neural induction medium. However, claim 1 has been amended to recite two neural induction mediums in both a) and b) which comprise a Notch signaling pathway inhibitor, thus there are two neural induction mediums in claim 1 which comprise a Shh signaling pathway activator. Thus, it is not clear which neural induction medium comprises the Notch signaling pathway inhibitor at the concentration range set forth in claim 13

Claim 24 is unclear. Claim 1 has been amended to recite that there are two different second neural induction mediums, the second neural induction medium in a) comprises three factors and the second neural induction medium in b) comprises two factors, thus it is not clear which second neural induction medium is contacted with the first population of hPSCs, since there are two different second neural induction mediums in claim 1.

Claim 25 is unclear. Claim 1 has been amended to recite that the population of hPSCs is contacted with the first neural induction medium. However, claim 1 has been amended to recite two first neural induction mediums, thus it is not clear which first neural induction medium is contacted with the hPSCs after the recited culture period.

Claim 26 is unclear. Claim 1 has been amended to recite that there are two first neural induction mediums, one in a) and one in b). However, it is not clear if the first neural induction medium in a), b) or both further comprise one or more SMAD signaling pathway inhibitors.

Claim 27 is unclear. Claim 1 has been amended to recite that there are two second neural induction mediums, one in a) and one in b). However, it is not clear if the second neural induction medium in a), b) or both do not comprise one or more SMAD signaling pathway inhibitors.
                                                                                                                                                                                            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 10, 13, 16, 29 and 32 is/are rejected under 35 U.S.C. 103 as obvious over Brown et al. (2014, Stem Cells and Development, Vol. 23(15), pgs. 1765-1776) in view of van der Sanden et al. (2010, J. Cellular Biochem., Vol. 111, pgs. 801-807).
Claim Interpretation: as set forth above, amended claim 1 is rejected under 112b as being unclear regarding a first and second population of cultured cells. However, it is interpreted that a first population of cultured cells would encompass contacting the mESCs of Brown with RA as set forth below. 
	Regarding claims 1, 2, 4 and 6, Brown et al. teach a method of generating CHX10+ V2a interneurons by culturing mouse ES cells in a neural induction medium comprising retinoic acid (RA), Smoothened (the Shh activator purmorphamine (Pur)), an inhibitor of Notch receptor activation (see Abstract and pg. 1766 col. 2 parag. 3 bridge pg. 1767 col. 1 parag. 3).
	Brown teaches varying the concentration of RA (Fig. 3B) and Pur (Fig. 2) to optimize the expression of the V2a interneuron expression factor Chx10 (see Abstract lines 4-6).
	Regarding claim 10, Brown teaches using retinoic acid at 50 and 100 nM concentration (see Fig. 4C).
	Regarding claim 13, Brown teaches that the Shh signaling pathway activator (purmorphamine) was used at a concentrations of 100, 250 and 500 nM (see Fig. 2O).
	Regarding claim 16, Brown teaches that the Notch signaling pathway inhibitor (DAPT) was used at a concentration of 5 µM (see Fig. 5B/C).
	Regarding claim 29, Brown teaches that the coated their plates with laminin (pg. 1767 col. 1 parag. 4).
	Regarding the limitation of human pluripotent stem cells in claims 1 and 32, Brown teaches:
“This protocol presents an opportunity to further the developmental understanding of V2a interneurons by providing an in vitro source of the cell type that currently does not exist. Further, this protocol has potential to be translated to human ESCs (hESCs). Protocols developed for induction of MNs from hESCs [47,48] show similarities to the previously established mESC protocols [1,42], and it is possible that similar steps can be taken to translate this protocol for V2a interneurons to hESCs. The type of signaling molecules and the concentrations used for MN differentiation from mESCs and hESCs are comparable, with the main difference being a longer time scale for hESC differentiation.” (pg. 1774 col. 2 parag. 2 lines 8-20).
	Accordingly, it would have been obvious and predictable at the time of filing to use hESCs in the method of generating spinal cord glutamatergic interneurons since Brown teaches that mESC and hESCs share similar protocols and are comparable for the generation of motor neurons. 
	Thus it would have been obvious to substitute hESCs for mESCs in view of the teachings of Brown.
	Brown does not teach:
	(i) a second neural induction medium.

	(i) Regarding the use of a second neural induction medium as instantly claimed, this would be obvious in view of the teachings of Brown and van der Sanden. As set forth above, Brown optimized the expression of Chx10 by using different concentrations of RA and Pur to achieve an optimum expression of Chx10 in their V2a interneurons. Further, van der Sanden et al. teach the benefits of optimizing cell culture for the differentiation of pluripotent stem cells. Specifically, van der Sanden teaches that:
“devising fully defined media able to maintain stemness, or alternatively to drive differentiation towards well-defined phenotypes, is a point of major concern for stem cell culture. Because stem cells are diverse, a universal optimal stem cell culture medium does not exist, and distinct stem cell types may require different culture conditions.” (pg. 802 col. 1 parag. 2 lines 11-16), and
“optimization of stem cell cultures required the development of well-defined synthetic media supplemented with recombinant growth factors or cytokines. Nowadays, most stem cell culture use defined serum-free media containing various additive or growth factors.” (pg. 802 col. 2 lines 8-12).
	Thus it would have been obvious at the time of filing to optimize the culturing of Brown to use multiple neuronal induction mediums, since Brown teaches in Figs. 2 and 3 that the different concentration of RA and Pur provide different expression level of Chx10 on their V2a interneurons. Thus exposing the mESCs of Brown to RA first would increase the population of cells expressing Chx10 before further increasing the number of cells expressing Chx10 via contact with a Shh agonist and a Notch inhibitor as claimed.
	Further, van der Sanden provides motivation for optimizing the differentiation of pluripotent stem cells since it is the factors themselves that determine which cell species are obtained during differentiation of pluripotent stem cells, such as the mESCs of Brown.
It is routine to vary the length of exposure to growth factors in culture media, particularly when differentiation is concerned and the art of record above, while not teaching the identical exposure times for each factor in two separate neural induction mediums as claimed, teaches ranges that practice the claimed invention and thus can be varied routinely for optimization of the claimed invention for producing Chx10+ V2a interneurons. Applicants should note that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82USPQ2d 1385 (2007). 2144.05 
[R-5] Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, here was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). B. Only Result-Effective Variables Can Be Optimized A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).


Claims 1 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2014, Stem Cells and Development, Vol. 23(15), pgs. 1765-1776) and van der Sanden et al. (2010, J. Cellular Biochem., Vol. 111, pgs. 801-807) in view of Wilson et al. (2015, Fluids Barriers CNS, Vol. 12(13), pgs. 1-12).
Regarding claim 1, Brown et al. teach a method of generating CHX10+ V2a interneurons by culturing mouse ES cells in a neural induction medium comprising retinoic acid, Smoothened (a Shh activator), an inhibitor of Notch receptor activation (see Abstract and pg. 1766 col. 2 parag. 3 bridge pg. 1767 col. 1 parag. 3).
	Brown does not teach:
	(i) a cell seeding density of human pluripotent stem cells.
	(i) Regarding cell seeding density of human pluripotent stem cells, Wilson et al. teach seeding hPSCs at a range of densities (30,000 – 200,000 cells /cm2)(Fig. 1) and specifically:
“Given the potential importance of initial hPSC seeding density on differentiation yield and cell properties, we developed a singularized-cell seeding approach that allows fine, uniform control of initial hPSC seeding density.” (pg. 2 col. 2 parag. 2 lines 1-5).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Brown regarding a method of generating CHX10+ V2a interneurons with the teachings of Wilson regarding the seeding density of hPSCs to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Wilson teaches that the seeding density is significant for differentiation of hPSCs and teaches an range of seeding densities.
There would have been a reasonable expectation of success that the hPSCs of Brown could be seeded at range of densities claimed since Wilson teaches successful seeding at densities such as 80,000 cells/cm2.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 1 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2014, Stem Cells and Development, Vol. 23(15), pgs. 1765-1776) and van der Sanden et al. (2010, J. Cellular Biochem., Vol. 111, pgs. 801-807) in view of Iyer et al. (ePub 1/16/2016, Experimental Neurology, Vol., 277, pgs. 305-316).
Regarding claim 1, Brown et al. teach a method of generating CHX10+ V2a interneurons by culturing mouse ES cells in a neural induction medium comprising retinoic acid, Smoothened (a Shh activator), an inhibitor of Notch receptor activation (see Abstract and pg. 1766 col. 2 parag. 3 bridge pg. 1767 col. 1 parag. 3).
	Brown does not teach:
	(i) enrichment for CHX10 expressing cells.
	(i) Regarding enrichment of CHX10 expressing cells, Iyer et al. teach:
“Robust “highly enriched” neuronal cultures are desirable because they can provide mechanistic insights otherwise confounded by mixed culture conditions. V2a INs, among others, are difficult to isolate from primary tissue in part because they make up a relatively small fraction of the total cells in the spinal cord” (pg. 306 col. 1 parag. 1 lines 1-5), and
“despite our ability to derive V2a INs from ESCs, post-mitotic Chx10+ cells constitute only ~15% of the total cell population post induction, which is further diluted as glial cells proliferate with time” (pg. 306 col. 1 parag. 1 lines 14-16).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Brown regarding a method of generating CHX10+ V2a interneurons with the teachings of Iyer regarding the desire to enrich populations of interneurons to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Iyer teaches that it is desirable to enrich V2A interneurons and that CHX10+ expressing interneurons make up only ~15% of the total cell population post induction. Thus enriching for CHX10+ expressing cells would be obvious.
There would have been a reasonable expectation of success that the CHX10+ V2a interneurons of Brown could be enriched for since Iyer demonstrates enrichment of CHX10+ V2a interneurons.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635